Order entered January 14, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00092-CR

                              SYED SARTAJ NAWAZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81120-2017

                                             ORDER
       On September 13, 2019, we ordered court reporter Sheri Vecera to file a supplemental

reporter’s record of the September 30, 2016 hearing on the pre-indictment application for writ of

habeas corpus seeking a bond reduction. This case has been set for submission on February 25,

2020; however, Ms. Vecera has not yet filed the supplemental reporter’s record.

       We ORDER Ms. Vecera to file a supplemental reporter’s record of the September 30,

2016 hearing on the pre-indictment application for writ of habeas corpus seeking a bond

reduction within TEN DAYS of the date of this order. Should Ms. Vecera fail to do so, the

Court will order she not sit until the supplemental reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,

Presiding Judge, 199th Judicial District Court; Sheri Vecera, official court reporter, 199th

Judicial District Court; and counsel for all parties.

                                                        /s/   LANA MYERS
                                                              PRESIDING JUSTICE




                                                 –2–